 
Exhibit 10.40


[Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission
pursuant to Rule 406 of the Securities Act of 1933.]




Amendment No. 1
to the
Patent and Technology License and Technology Transfer Agreement
 
This Amendment No. 1 (“Amendment”) is by and between IGT, a Nevada corporation
with principal offices at 9295 Prototype Drive, Reno, Nevada, 89521 (“IGT”) and
PureDepth Inc., a Delaware corporation with principal offices at 230 Twin
Dolphin Drive, Suite D, Redwood City, California, 94065 (together with its
subsidiaries PureDepth Limited and PureDepth Incorporated Limited, collectively
“PureDepth”) and amends the Patent and Technology License and Technology
Transfer Agreement (the “Agreement”) between IGT and PureDepth.  The effective
date of this Amendment is the date on which the prepaid royalty of $10,000,000
described in item 9 below (referencing Section 4.01) is delivered by IGT to
PureDepth.
 
1.
Section 1.06 (Field of Use) is hereby amended by adding the following sentence
after the last existing sentence:

 
“Notwithstanding the foregoing, the Field of Use in Japan specifically excludes
Pachinko and Pashislot and related Administrative Machines for Pachinko and
Pashislot.”
 
 
2.
Section 1.16 (Territory) is hereby deleted in full and replaced with the
following:

 
“’Territory’ means worldwide, however with respect to Japan, the Field of Use is
limited as described in Section 1.06 (Field of Use).”
 
 
3.
Section 2.01 (Term) is hereby amended by adding the following sentence after the
existing sentence:

 
“Thereafter, this Agreement shall automatically be extended for an additional
ten (10) year period (the “Second Term”).”
 
 
4.
Section 2.04 (Option for Renewal) is hereby amended by replacing the “Initial
Term” with “Second Term” and concluding with the following new sentences:

 
“To be clear, [***] prior to the end of the Second Term, the Parties agree to
discuss a further extension of the Agreement (Third Term) and negotiate in good
faith the conditions of such Third Term, if any, taking into account market
conditions.  If the parties are not able to agree upon the terms of a further
extension prior to the end of the Second Term, this Agreement will terminate
upon expiration of the Second Term in accordance with its terms.
 
 

--------------------------------------------------------------------------------

 
However if [***] PureDepth will not [***] except as otherwise provided for in
this Section 2.04.
 
If at any time within [***] PureDepth proposes to [***] then PureDepth shall
[***]
 
[***]


 
5.
Section 3.01 (Grant) is hereby amended by adding the phrase “and IGT’s
Affiliates” after “IGT” in the first and second sentences, and by adding the
following new sentences below the existing two sentences:

 
“The parties agree that upon [***] PureDepth and IGT will negotiate in good
faith to [***].
 
For avoidance of doubt, PureDepth shall have no rights under the Licensed
Intellectual Property, within the Territory and within the Field of Use, while
the exclusive license to IGT under this section 3.01 remains in effect, to make,
have made, use, market, distribute, Sell, offer to Sell, license, import, or
export Gaming Machines to any person and in any manner.
 
Nothing in this paragraph shall affect PureDepth’s rights to make, have made,
use, market, distribute , sell, offer to sell, license, import, or export [***]
 
 
6.
Section 3.02 (Right to Sublicense) is hereby amended by adding the phrase “and
IGT’s Affiliates” after the first occurrence of “IGT” in the first sentence of
the first paragraph.

 
 
7.
Section 3.02 (Right to Sublicense) is hereby amended by replacing all text after
“pay over to PureDepth” in the first sentence of the third paragraph with the
following new text:

 
“a Fixed Fee as set forth in Section 4.05.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
8.
Section 4.01 (Prepaid Royalty) is hereby amended by inserting the number
“$3,750,000” inside of the parentheses and in front of the phrase “Prepaid
Royalty” at the end of the existing first sentence.

 


 
9.
Section 4.01 (Prepaid Royalty) is hereby amended by inserting the following two
sentences after the end of the existing first sentence:

 
“On or before September 16, 2008, IGT will deliver a nonrefundable ([***])
prepaid royalty of ten million dollars ($10,000,000) to PureDepth (‘$10,000,000
Prepaid Royalty’).  The $3,750,000 Prepaid Royalty and the $10,000,000 Prepaid
Royalty will collectively be referred to as the ‘Prepaid Royalty.’”
 
 
10.
Section 4.02 (Royalty Schedule) is hereby amended by inserting the phrase
“During the Initial Term,” at the front of the existing first sentence.

 
 
11.
Section 4.02 (Royalty Schedule) is hereby amended by inserting the words “, an
Affiliate of IGT” before the text “or any sublicensee” in the existing first
sentence.

 
 
12.
Section 4.02 (Royalty Schedule) is hereby amended by adding the following new
paragraph below the last sentence of the existing text of the first paragraph in
Section 4.02 (Royalty Schedule):

 
“During the Second Term and only after the $3,750,000 Prepaid Royalty is
exhausted as applied to royalties due under Section 4.02, the royalty structure
described in this Section 4.02 (Royalty Schedule) will still be applicable but
the royalty rate will increase from [***] as follows:
 
[***]
 
[***]
 
[***]
 
 
13.
Section 4.03 (Payments and Reporting) subsection (a) is hereby amended by adding
the phrase “and the $10,000,000 Prepaid Royalty” after the phrase “$3,750,000
Prepaid Royalty.”

 
 
 
3

--------------------------------------------------------------------------------

 
14.
Section 4.03 (Payments and Reporting) subsection (b) is amended by adding the
phrase “and all fees received by IGT from sublicenses as set forth in Section
4.05” after the phrase “Sales of Licensed Product.”

 
 
15.
Section 4.03 (Payments and Reporting) subsection (c) is amended by adding the
phrase “and all fees received by IGT from sublicenses as set forth in Section
4.05” after the phrase “Sales of Licensed Products (and all Wagering Stations).”

 
 
16.
Section 4.03 (Payments and Reporting) subsection (d) is amended by adding the
phrase “and Fixed Fees” after the word “royalties” in each of the two places
where such term is used in the last sentence of Section 4.03 subsection (d)
(Payment and Reporting).

 
 
17.
Section 4.03 (Payments and Reporting) subsection (e) is amended by adding the
phrase “and Fixed Fee payments” after the phrase “Royalty payments” in the first
sentence of Section 4.03 (Payments and Reporting) subsection (e).

 
 
18.
Section 4.03 (Payments and Reporting) subsection (f) is amended by adding the
phrase “and Fixed Fee payments” after the word “royalties” in Section 4.03
(Payments and Reporting) subsection (f).

 
 
19.
Section 4.03 (Payments and Reporting) is amended by adding a new subsection (g)
after existing subsection (f) as follows:

 
“(g) IGT will compute and pay the Fixed Fee pursuant to and as defined in
Section 4.05 (Fixed Fees for Sublicenses) to PureDepth within thirty (30) days
after the end of each quarter of the calendar year - - the quarters ending on
March 31st, June 30th, September 30th, and December 31st.”
 
 
20.
Section 4.04 (No Royalty for Samples) is amended by adding the phrase “or Fixed
Fee payments” after the word “royalty” in Section 4.04 (No Royalty for Samples).

 
 
 
4

--------------------------------------------------------------------------------

 
21.
New Section 4.05 (Fixed Fee for Sublicenses) is hereby added after Section 4.04
(No Royalty for Samples) as follows:

 
“With respect to sublicenses granted by IGT to third parties, other than IGT
Affiliates, for Gaming Machines and Administrative Machines pursuant to the
terms of Section 3.02 (Right to Sublicense), IGT will pay PureDepth, as set
forth below, (a) license fees for sublicensee Sales of Gaming Machines or
Administrative Machines, (b) [***] of all Net Proceeds received by IGT from
periodic fees paid by sublicensees, or (c) a negotiated fee on participation
game revenue (hereinafter collectively referred to as the “Fixed Fee”).  Net
Proceeds means IGT’s sublicense proceeds less taxes, duties, and shipping
charges.  In such cases where IGT pays PureDepth a Fixed Fee as specified in
this Section 4.05, IGT shall [***]
 
For avoidance of doubt, Sales by IGT to casinos or other end users do not
constitute "sublicenses" and are therefore not subject to a Fixed Fee.  Further,
IGT shall not be obligated to pay a Fixed Fee on any Sale by it or any of its
Affiliates, regardless of whether the Gaming Machine Sold provides a daily fee,
a revenue share, or like proceeds to IGT.
 
To be clear, the Parties agree that for each sublicense the Fixed Fee will apply
according to only one of the following structures:
 
If a sublicensee Sells a Gaming Machine or Administrative Machine and remits to
IGT a one time license fee, IGT will pay PureDepth the royalty rate currently in
effect as set out in the Royalty Schedule in section 4.02.
 
If a sublicensee places a Gaming Machine or Administrative Machine and remits to
IGT an associated daily fee (or other periodic fee) IGT will pay PureDepth [***]
of IGT’s Net Proceeds associated with the daily fee.
 
If a sublicensee places a Gaming Machine or Administrative Machine and remits to
IGT associated recurring revenue, IGT shall negotiate a daily fee (or other
periodic fee) due to Pure Depth concurrently with IGT entering into a sublicense
with the sublicense.
 
To be clear, if a Fixed Fee does not apply in respect of a Gaming Machine or
Administrative Machine, then the Royalty Schedule of Section 4.02 shall apply.
 
Any Fixed Fees paid by IGT to PureDepth prior to exhaustion of the total Prepaid
Royalty under Section 4.02 will be applied against the Prepaid Royalty in the
amounts of the Fixed Fees.”
 
 
22.
A new Section 4.06 (Option) will be added after new Section 4.05 (Fixed Fee for
Sublicenses) as follows:

 
“Section 4.06 Option.  If, by the end of the first three (3) years of the Second
Term (the “First Segment”), and if by the end of each subsequent year of the
Second Term thereafter (each an “ Annual Period”), IGT has not Sold and/or
sublicensed an average of [***] Wagering Stations or [***] during the then
expired portion of the Second Term, PureDepth will have the option, in
PureDepth’s sole discretion, to terminate IGT’s exclusive license under
Section 3.01 (Grant) by written notice delivered to IGT within sixty (60) days
after expiration of the First Segment or the applicable Annual Period, subject
to payment by PureDepth of a “Buy Back Payment” to IGT.  The Buy Back Payment
will be [***] As an example, if IGT Sells [***]Wagering Stations in the first
year of the Second Term, [***]Wagering Stations in the second year of the Second
Term and [***]Wagering Stations in the third year of the Second Term, then IGT
shall be deemed to have met its obligation of having Sold an average
[***]Wagering Stations per year during the then expired portion of the Second
Term and PureDepth shall not have the option to terminate IGT’s exclusive
license at that time.
 
 
5

--------------------------------------------------------------------------------

 
In addition, IGT shall have the right to maintain its exclusive license under
this Agreement by purchasing additional licenses ("Additional Licenses") in lieu
of Sales of Gaming Machine such that with the Additional Licenses the average
calculates to [***] Wagering Stations Sold by IGT per year during the then
expired portion of the Second Term.  Any Additional Licenses as may be purchased
by IGT shall be purchased at a royalty rate [***] per Wagering Station.  If such
Additional Licenses are to be purchased by IGT prior to exhaustion of the total
Prepaid Royalty under Section 4.02, then such Additional Licenses will be
applied against the Prepaid Royalty.
 
If PureDepth makes the Buy Back Payment as set forth in this Section 4.06 and
IGT does not purchase Additional Licenses as necessary to maintain exclusivity,
then the exclusive license granted by PureDepth to IGT in Section 3.01 will
convert to a non-exclusive license until the end of the Second Term.  Under the
non-exclusive license, IGT will pay PureDepth a royalty of [***] for each
Wagering Station provided with Gaming Machines that are Sold by IGT or any
sublicensee of IGT.  However, if PureDepth grants to any manufacturer or
distributor of Gaming Machines, a license that is under any Licensed
Intellectual Property and that will permit such manufacturer or distributor to
manufacture or Sell Gaming Machines licensed in this Agreement for any use
within the scope of the license granted in this Agreement, that is within the
Territory and within the Field of Use, at royalty rates that, calculated on an
equivalent basis in respect to the Licensed Intellectual Property in question,
are lower than [***] per Wagering Station, then PureDepth will (a) promptly
notify IGT of such license, provided however that PureDepth need not disclose
the identify of the licensee or specific license terms to IGT, and (b) extend to
IGT the lower royalty rates of the noticed license, effective as of the date on
which they became effective in respect to the noticed license.”
 
 
23.
Section 6 (Technology Transfer) is hereby amended by adding a new subsection
6.05 (Third Party Software Development) as follows:

 
“Section 6.05 Third Party Software Development.  IGT acknowledges and agrees
that PureDepth has the right to enter into contracts with third party
subcontractors under which PureDepth will perform software development for such
third parties solely to develop software to be delivered to IGT in return for
consideration to be paid to PureDepth by such third parties.”
 
 
 
6

--------------------------------------------------------------------------------

 
24.
Section 5.03 (Intellectual Property Review by IGT and Maintenance Rights) is
hereby amended by adding the following phrase at the beginning of the second
sentence: “With respect to PureDepth Patent Applications which have been
published or which have direct counterparts that has been published,”.

 
 
25.
Section 5.03 (Intellectual Property Review by IGT and Maintenance Rights) is
hereby amended by replacing the sentence that begins “PureDepth shall also
provide IGT with copies of any proposed PureDepth Patent Applications” and the
sentence that follows with the following two sentences:

 
“PureDepth and its agents shall not provide IGT or its agents with copies of
confidential unpublished Patent Applications or prosecution documents associated
with such confidential unpublished Patent Applications.  If PureDepth provides
confidential unpublished Patent Applications or prosecution documents associated
therewith to IGT, such applications shall not be deemed Confidential Information
within the meaning of Section 9.01.”
 
 
26.
Section 1.13 is hereby amended by adding the following text after "'Existing
Patent Applications'" in the first sentence:

 
"relating to MLD Technology, filed in the US or elsewhere on or before the
Effective Date, and owned by PureDepth or any Affiliate of PureDepth, including
all patent applications".
 
 
27.
Section 1.13 is hereby amended by adding the following text after "during the
term of this Agreement" in the first sentence:

 
"and owned by PureDepth or any Affiliate of PureDepth".
 
 
28.
Section 1.14 is hereby amended by adding the following text after "controlled by
PureDepth":

 
"or any Affiliate of PureDepth".
 
 
 
7

--------------------------------------------------------------------------------

 
29.
Section 8.03 is hereby amended by replacing [***]

 
 
30.
Section 1.15 is hereby amended by adding the following text after “the sale,”:

 
“lease,”
 
 
Except as expressly amended herein, all other terms of the Agreement shall
remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers thereof or authorized representatives.
 
IGT:
PUREDEPTH:
   
By: /s/ Randy Hedrick
By: /s/ Jonathan J. McCaman
Name: Randy Hedrick
Name: Jonathan J. McCaman
Title: SR VP IGT Labs
Title: CFO
Date: September 10, 2008
Date: September 10, 2008



 
 
8
 